United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1742
                                     ___________

Aidrian Tokuhoshi,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Tension Envelope Corp.,                   *
                                          *     [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: April 13, 2000
                                  Filed: June 12, 2000
                                   ___________

Before BOWMAN, MAGILL and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Aidrian Tokuhoshi filed suit against Tension Envelope Corporation (Tension) on
September 18, 1997, alleging that Tension failed to promote him because of his
national origin in violation of Title VII, 42 U.S.C. § 1981 and the Iowa Civil Rights Act
and that Tension created a hostile work environment under Title VII. The district
court1 granted summary judgment in favor of Tension. Tokuhoshi appeals only as to
the dismissal of his claim of a hostile work environment. After carefully reviewing the


      1
        The Honorable Charles R. Wolle, then Chief Judge, United States District Court
for the Southern District of Iowa.
record and the parties' briefs, we affirm the judgment for the reasons stated by the
district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-